Citation Nr: 0924795	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for arthritis of the 
knees and feet.

3.  Entitlement to service connection for arthritis of the 
ankles. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the shoulders.

5.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1958, from July 1958 to August 1970, and from November 1970 
to October 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran was scheduled 
to appear for a Board hearing in April 2008.  However, he 
failed to report for this hearing and provided no explanation 
for his failure to report.  His hearing request, therefore, 
is deemed withdrawn.

The Board remanded the claims in May 2008 for further 
development and consideration. 

The issue of entitlement to service connection for arthritis 
of the shoulders is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows arthritis of the 
neck was not manifested until many years after service, and 
is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

2.  The Veteran has a clinical diagnosis of arthritis of the 
knees and feet which first manifested in service.

3.  The preponderance of the evidence shows that the Veteran 
currently is not suffering from an ankle disability.

4.  The RO denied service connection for arthritis of the 
shoulders in an unappealed February 1980 rating decision.  

5.  The evidence presented since February 1980 relates to an 
unestablished fact necessary to establish the claim, that the 
Veteran has degenerative joint disease of the shoulders, and 
raises a reasonable possibility of substantiating the claim 
of service connection for arthritis of the shoulders.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the knees and feet was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Arthritis of the ankles was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  New and material evidence has been received since the 
February 1980 rating decision to reopen a claim for service 
connection for arthritis of the shoulders.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the RO provided the 
appellant notice by letter dated in April 2002.  While the 
notice was provided the same time as the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a statement of the case and 
supplemental statements of the case, following the provision 
of notice.  The appellant has not alleged any prejudice 
because of the untimely notification, nor has any been shown.  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notifications did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned for 
claim to reopen and the claims for service connection which 
are being denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect 
to the claim for service connection that is being granted, 
the RO will have the opportunity to address that matter upon 
receipt of this decision.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  The 
Veteran was afforded physical examinations and medical 
opinions as to the etiology and severity of disabilities were 
obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Regarding the issue of whether there is new and material 
evidence to reopen the previously denied claim of service 
connection for arthritis of the shoulders has been resolved 
in favor of the Veteran.  Thus, it was not necessary to 
consider whether the duties to notify and assist him 
regarding this issue have been satisfied before remanding the 
claim for further development and consideration.

II.  Analysis

A.  Service Connection Claims

The Veteran requests service connection for arthritis of the 
neck, knees, ankles, and feet due to inservice injuries.  The 
Veteran's service treatment records are negative for any 
findings, complaints or treatment of conditions of the neck, 
knees, ankles, or feet.  

A VA joints examination was conducted in September 2005.  The 
diagnoses were degenerative joint disease knees and feet, not 
likely secondary to the service-connected low back 
disability.  Arthritis of the ankles was not found.  The 
Veteran's claims file was not reviewed.  

A March 2007 VA general medical examination, conducted by one 
of the examiners who conducted the September 2005 
examination, stated that the X-ray findings are consistent 
with the normal aging process, as opposed to traumatic 
arthritis.  The examiner also stated that the Veteran's lower 
extremity problems had their onset in service.  

A VA examination was conducted in December 2008.  The same 
examiner reviewed the Veteran's claims file and opined that 
the Veteran's arthritic changes in the cervical spine were a 
degenerative process consistent with aging.  The examiner 
stated that the Veteran's history is consistent with his 
inservice injuries.  The examiner opined that the arthritis 
of the Veteran's knees and feet, demonstrated by X-ray, is at 
least as likely as not the result of inservice trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Regarding his currently diagnosed arthritis of the neck, 
there is no competent evidence that the Veteran sustained 
this disability in service or that it is related to service.  
See Pond, supra.  The Veteran did not complain of any neck 
problem on VA examination in January 1980, and no arthritis 
was found.  The Veteran filed his claim for compensation in 
October 2001, 26 years after separation from service.  The 
passage of many years after discharge from active service 
before asserting a claim constitutes negative evidence that 
weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992).  The examiner who reviewed the veteran's claims 
file and conducted the 2007 VA examination opined that the 
Veteran's neck arthritis was the result of aging.  

The Veteran genuinely believes that his neck arthritis was 
incurred in service.  The Veteran is competent to comment on 
his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his neck arthritis and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

Regarding his knees and feet claim, recent treatment records 
contain diagnoses of arthritis of these four areas.  
Therefore, the only issue remaining is whether the 
disabilities were the result of service.  The opinions of the 
examiner who conducted the 2005, 2007, and 2008 examinations 
mentioned above, are contradictory.  However, the last 
opinion of record, made in December 2008, the most detailed 
and consistent with the Veteran's history and the medical 
evidence, found that the Veteran's knee and foot arthritis 
were incurred in service.  Therefore, service connection is 
warranted for arthritis of the knees and feet.  See 38 C.F.R. 
§ 3.303, supra. 

The examiner who conducted the December 2008 VA examination 
noted that the Veteran had a diagnosis of ankle arthralgia or 
joint pain and that the condition was due to inservice 
injuries.  Service connection may not be granted, however, 
unless a current disability exists.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  There is no diagnosis of any 
ankle disability contained in the records, only arthralgia.  

The Veteran, as a layperson, lacking in medical training and 
expertise, cannot provide a competent opinion on a matter as 
complex as whether he has a current disability of the ankles.  
See Jandreau, supra.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.  

B.  Petition to Reopen 

In a February 1980 rating decision, the RO denied the 
Veteran's original claim for service connection for arthritis 
of the shoulders, based on a finding that the condition was 
not shown by the evidence of record.  Other evidence 
consisted of a January 1980 VA examination in which arthritis 
was not found.  The Veteran was informed of the RO's 
decision, but he did not file a notice of disagreement.  This 
decision is final.  38 U.S.C.A. § 7105.  

In October 2001, the Veteran petitioned to reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any decision already rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim based on all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for her claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).  

An October 1994 VA progress note stated that the Veteran's 
joint pains were components of inflammatory arthritis and 
degenerative joint disease, most likely degenerative joint 
disease, and that previous shoulder X-rays were to be 
checked.  This evidence is new, bears directly and 
substantially on the specific matter under consideration, 
that the Veteran has a current diagnosis of arthritis of the 
shoulders, which was the basis of the previous denial, and is 
so significant that it must be considered with all evidence 
of record to fairly adjudicate the appeal.  38 C.F.R. § 
3.156(a).  Therefore, new and material evidence has been 
received and reopening the claim is warranted.  38 U.S.C.A. § 
5108.






ORDER

Entitlement to service connection for arthritis of the neck 
is denied.  

Entitlement to service connection for arthritis of the knees 
and feet is granted.

Entitlement to service connection for arthritis of the ankle 
is denied.

As new and material evidence has been received, the claim for 
service connection for arthritis of the shoulders is 
reopened.  To this extent, the appeal is granted.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The Veteran should be provided an examination of his 
shoulders.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange an appropriate examination of 
the Veteran to obtain an opinion as to 
whether he has a current condition of 
either shoulder; and, if so, whether it is 
at least as likely as not (50 percent 
probability or more) that it was incurred 
in or aggravated by service.  Any 
indicated tests needed to resolve this 
issue, including X-rays, should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination and provide a rationale for 
the opinion. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


